The Supreme Court affirmed the judgment of the Court below on November 2, 1874, in the following opinion :
Per Curiam.
The affidavits neither singly nor as a whole make out a sufficient defence.
It is not alleged that Collins Brothers are accommodation indorsers. One of the defendants in his affidavit fails to deny notice of the protest, notice to one partner being good as to all, and it is not averred that the bank did not take the note in the usual course of business and without consideration.
We discover no error in the record and the
Judgment is affirmed.